DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's argument, filed on Feb. 10, 2022, have been fully considered, but are not persuasive. In response to applicant’s argument that Zhou applicant respectfully disagrees. Zhou discloses a pre-defined spatial neighboring block (Fig. 5, PN2). Therefore, the rejections to claims 1 and 11 are maintained.
Applicant’s remaining arguments are directed to references (Hu and Tourapis) not cited in the non-final rejection dated 10/14/2021, and claims that are canceled (3 and 9).
Applicant's argument regarding claims 10, 13 and 16 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 
16. (Currently Amended) A non-transitory computer readable recoding medium instructions which when executed by a processor cause the processor to perform the steps  

evaluating a flag to determine 
wherein in response to [[a]] the determination that the sub-block based motion vector derivation is applied to the current block, deriving a temporary motion vector 
determining 
obtaining 
obtaining 
deriving 
deriving 
wherein the pre-defined spatial neighboring block is a left neighboring block adjacent to the current block, and 
wherein the source picture of the current block is specified by index information, and the index information is equal to a reference picture of the spatial neighboring block.

Claim Objections
Claim 13 is objected to because of the following informalities: “recoding” should be “recording.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “determining whether a sub-

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (U.S. Patent Application Publication No. 2016/0330475 A1), [hereinafter Zhou].
Regarding claim 1, Zhou discloses a method of decoding a video (A method and apparatus for overlapped block motion compensation (OBMC) for video coding; Abstract), the method comprising:
receiving a bitstream (Fig. 2, element 402); 
performing an inter prediction on the bitstream by determining whether a sub-block based motion vector derivation is applied to a current block (to process MC block boundaries in a uniform fashion, OBMC is performed at a sub-block level. In an embodiment, the sub-block size is equal to 4×4 for the luma component. The chroma sub-block size depends on the chroma format used. In example (a) of FIG. 5, OBMC is applied at the sub-blocks that form the top and left boundaries of each of PU1 and PU2; 0038) or not (a motion vector of a neighboring sub-block is used when the motion vector is not identical to a motion vector of the sub-block [i.e., not performed when motion vector is identical]; 0040), obtaining a temporary motion vector of the current block (In an embodiment, a current prediction block generated based on the motion vector of the sub-block and up to four adjacent prediction blocks generated based on respective motion vectors of the four neighboring sub-blocks may be generated; 0041);
determining a corresponding block in a source picture based on the temporary motion vector of the current block, the source picture being specified by a source picture index for the current block (an adjacent prediction block is taken into account only when it corresponds to a sub-block of a different PU and has different motion information than the sub-block being processed. For example, in FIG. 5, assuming the above neighboring sub-block of sub-block 504 has the same motion information as sub-block 504, OBMC for sub-block 504 will take into account only the motion vector of a left neighboring sub-block of sub-block 504; 0042 and Fig. 5 showing the index);
a sub-block in the current block based on a motion vector of corresponding block (all four adjacent prediction blocks are used. For example, with ATMVP mode, OBMC at sub-block 508 uses the motion vectors of all four neighboring sub-blocks to generate a prediction block for sub-block 508; 0045), the current block being partitioned into a plurality of sub-blocks of a fixed size ([0038] In an embodiment, to process MC block boundaries in a uniform fashion, OBMC is performed at a sub-block level. In an embodiment, the sub-block size is equal to 4×4 for the luma component. The chroma sub-block size depends on the chroma format used. In example (a) of FIG. 5, OBMC is applied at the sub-blocks that form the top and left boundaries of each of PU1 and PU2); and
obtaining a sub-prediction block for the sub-block (FIG. 5, OBMC is applied at the sub-blocks that form the top and left boundaries of each of PU1 and PU2; 0038 and Fig. 5), 
wherein the temporary motion vector of the current block is derived from pre-defined one among a plurality of [[a]] spatial neighboring blocks adjacent to the current block (Fig. 5, PN2)  wherein the temporary motion vector derived from the pre-defined spatial neighboring block is shared for all of the sub-blocks included in the current block to derive their respective corresponding block ([0040] In an embodiment, when OBMC is applied to a sub-block, motion vectors of up to four neighboring connected sub-blocks (sub-blocks that share an edge with the current sub-block) may be used along with a motion vector of the sub-block itself to generate a prediction block for the sub-block), wherein the pre-defined spatial neighboring block (in FIG. 5, assuming the above neighboring sub-block of sub-block 504 has the same motion information as sub-block 504, OBMC for sub-block 504 will take into account only the motion vector of a left neighboring sub-block of sub-block 504; 0042 and Fig.5), and
source picture of the current block is specified by index information, and the index information is equal index of the pre-defined spatial neighboring block (Fig. 5).
Regarding claim 11, Zhou discloses all of the elements of claim 1 in decoding method form rather than encoding method form. Zhou also discloses an encoding method (A method and apparatus for overlapped block motion compensation (OBMC) for video coding; Abstract). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. Patent Application Publication No. 2016/0330475 A1), [hereinafter Zhou], and further in Hu] .

Regarding claim 10, Zhou, further in view of Hu, [Zhou-Hu], suggests all of the elements and motivation of claim 1, as discussed above. Zhou also discloses wherein derivation is allowed for the current block or not is determined by comparing  with a threshold size (a CTU size up to 256×256 pixels [i.e., threshold size], a 64×64 transform, enhanced multiple transform (EMT), advanced temporal motion vector prediction (ATMVP), luma-based chroma prediction (LMC), Adaptive Loop Filtering (ALF), and Overlapped Block Motion Compensation (OBMC); 0028).
However, Zhou does not explicitly disclose wherein when it is determined that the sub-block based motion vector derivation is allowed for the current block, a flag, indicating whether the sub-block based motion vector derivation is applied to the current block or not, is parsed from a bitstream
Hu suggests wherein when it is determined that the sub-block based motion vector derivation is allowed for the current block, a flag, indicating whether the sub-block based motion vector derivation is applied to the current block or not, is parsed from a bitstream ([0095] For example, if LIC flags are different (other motion information is the same), OBMC can be applied, which would not happen (OBMC is applied) if LIC flags are not checked.). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the OBMC method of Zhou with the well-known process of indexing suggested by Hu, as it is the part of the method of compressing the data to be transmitted to the decoder and part of the well known test model to decrease bandwidth needed for Hu at 0071.
Regarding claim 13, Zhou, further in view of Hu, [Zhou-Hu], suggests all of the elements and motivation of claim 10 in decoding method form rather than encoding method form. Zhou also discloses an encoding method (A method and apparatus for overlapped block motion compensation (OBMC) for video coding; Abstract). Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 13. 
Regarding claim 16, Zhou-Hu suggests all of the elements and motivation of claim 10 in decoding method form rather than computer readable medium form. Zhou also discloses a computer readable medium (computer readable medium; 0079). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 16. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487